Citation Nr: 0420165	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-31 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension with 
myocardial infarction status post bypass.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from March 1959 
until March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied service connection for 
hypertension.

The appellant requested a hearing in this case, however, he 
subsequently withdrew such request in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that in July 2002 the appellant 
filed claims for service connection for hypertension and left 
ankle disability, and entitlement to a total disability 
rating based upon individual unemployability (TDIU).  In 
September 2002, the RO denied service connection for 
hypertension and left ankle disability, and entitlement to 
TDIU.  The appellant subsequently filed a timely notice of 
disagreement with the RO's decision denying service 
connection for hypertension and left ankle disability, and 
entitlement to TDIU.  The appellant, however, was not 
provided a statement of the case with respect to the denial 
of service connection for left ankle disability or the denial 
of entitlement to TDIU.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  Thus, remand for issuance of a statement of the case 
on this issue is necessary.  Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for hypertension.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board notes that the 
appellant, in his August 2002 statement in support of claim 
(VA Form 21-4138), indicated that he received medical 
treatment at the "VA clinic in Superior, Wisconsin".  In 
addition, the appellant also indicated that he was receiving 
disability benefits from the Social Security Administration.  
The Board notes that RO previously requested the appellant's 
Social Security Administration records in August 2002, 
however, none of the aforementioned evidence is contained 
within the claims file.  The Board additionally notes that 
the appellant also contends that his service medical records 
are incomplete and that other potentially relevant medical 
evidence may be in the possession of LTV Steel Company, Inc.  
Therefore, the Board remands this case for purposes of 
obtaining all relevant and previously unobtained VA medical 
records, Social Security Administration records, service 
medical records, and private medical records from LTV Steel 
Company, Inc.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that, although the appellant was previously 
afforded a VA medical opinion in December 2003, he was not 
provided with a VA examination in this case despite his 
request.  For example, the December 2003 VA opinion indicated 
that the appellant's elevated blood pressure upon discharge 
was indicative of normal fluctuation in blood pressure and 
was not evidence of hypertension.  However, the appellant was 
not examined at this time nor was there any indication as to 
whether the appellant's claims file was reviewed in 
conjunction with rendering such opinion.  Accordingly, the 
appellant should be afforded a VA examination for purposes of 
fully examining the appellant in conjunction with rendering 
an opinion as to the nature and etiology of his current 
hypertension.

Accordingly this case is REMANDED for the following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement to 
service connection for left ankle disability 
and entitlement to TDIU.  The appellant 
should also be advised of the time period in 
which to perfect his appeal.

2.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

3.  The appellant's VA medical records should 
be obtained from the VA outpatient facility 
in Superior, Wisconsin.  In addition, the 
appellant's Social Security Administration 
records should also be obtained.  All efforts 
to obtain these records should be fully 
documented, and the facilities must provide a 
negative response if records are not 
available.

4.  An additional attempt should be made to 
obtain any relevant and previously unobtained 
service medical records.  In accomplishing 
the above, the RO should also specifically 
request the appellant's service 
administrative file.  All efforts to obtain 
these records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

5.  Any relevant and previously unobtained 
private medical records should also be 
requested and obtained from the appellant's 
previous employer, [redacted], 
[redacted], Cleveland, Ohio 44114-
2308.

6.  The appellant should be scheduled for a 
VA examination by a physician with the 
appropriate expertise to determine the nature 
and etiology of the appellant's hypertension.  
The claims file should be made available to 
the examiner, and the examiner should 
specifically comment that the file was 
available for review.  In addition, the 
examiner is requested to address the 
following:

a) The examiner should provide a 
diagnosis for any current hypertension, 
and comment upon whether it is "at 
least as likely as not" that any 
current hypertension is the result of an 
in-service injury or disease, such as 
blood pressure of 132/84 as indicated in 
the discharge examination records dated 
in February 1963 or any other event of 
service origin.

b) All appropriate testing in this 
regard should be accomplished.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

7.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

8.  The appellant's claim for service 
connection for hypertension should then be 
reviewed and if the benefits sought on appeal 
remain denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


